NUMBER 13-10-00464-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


HIGHWAY TECHNOLOGIES, INC. AND
ISAIAS GUTIERREZ RAMIREZ,                                                Appellants,

                                          v.

ROSE BARNETT AND JERRY BARNETT,                                           Appellees.


               On appeal from the County Court at Law No. 4
                        of Nueces County, Texas.


                         MEMORANDUM OPINION
                Before Justices Garza, Benavides, and Vela
                    Memorandum Opinion Per Curiam

      On September 23, 2010, this appeal was abated to allow the parties the

opportunity to finalize settlement. This case is before the Court on an agreed motion to

lift abatement and vacate the trial court’s judgment in accordance with the parties’

settlement agreement.    The parties have reached an agreement with regard to the
disposition of the matters currently on appeal. Pursuant to the agreement, the parties

request this Court to vacate the trial court=s judgment and remand this case to the trial

court with instructions to dismiss the case with prejudice in accordance with the parties’

settlement agreement.

       The agreed motion to lift abatement and vacate the trial court’s judgment in

accordance with the parties’ settlement agreement is GRANTED. The appeal is hereby

REINSTATED. Accordingly, we vacate the trial court=s judgment without regard to the

merits, and REMAND this case to the trial court with instructions to dismiss the case with

prejudice in accordance with the parties’ settlement agreement. See TEX. R. APP. P.

42.1(a)(2)(B).

       Costs will be taxed against appellants. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").



                                                                PER CURIAM

Delivered and filed the
13th day of January, 2011.




                                             2